ORDER

The parties herein have jointly Petitioned this Court to reprimand the Respondent pursuant to Maryland Rule 16-772. Upon review of said Joint Petition and for the reasons set forth therein, it is this 29TH day of September, 2005,
ORDERED, that the Respondent, Alfred Page, Jr., be, and is hereby, reprimanded; and it is further
ORDERED, that Respondent shall obtain an escrow and practice monitor for a period of two (2) years commencing thirty (30) days from the date of this Order, with the monitor making monthly reports to the Office of Bar Counsel for the first six months and quarterly reports thereafter; and it is further
Ordered, that judgment be entered in favor of Petitioner, the Attorney Grievance Commission of Maryland, in the amount of $148.25 for costs against the Respondent, Alfred Page, Jr.